DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/20 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 2/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent granted on Patent Number 10620447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mark J. Stevenosky (Reg. No. 63,298) and via email by William A. Loginov (Reg. No. 34,863) on 2/3/21.
The application has been amended as follows: 

Claims 1-17 are amended as follows:
Regarding Claim 1, 
1. (Currently Amended) A system for generating an optical pattern on a working surface with reduced speckle comprising:
	a laser source in the form of a collimated beam;
	a line diffuser that receives at least part of the collimated beam and projects the light passing therethrough onto the working surface as the optical pattern along one degree of exclusively freedom in a manner free of substantial thickening or broadening; and
	a moving element that causes the collimated beam to move in an oscillatory motion substantially within at least one plane.

Regarding Claim 2, 
2. (New) The system as set forth in claim 1 wherein the laser source comprises a stationary laser beam source and further comprises a moving beam deflector operatively connected to the moving element.

Regarding Claim 3, 
3. (New) The system as set forth in claim 2 wherein the moving element and beam deflector comprise one of a MEMS mirror, a galvanometer operated mirror, a voice coil operated mirror, Piezo electric operated mirror, and a solid state mirror unit.

Regarding Claim 4, 
4. (New) The system as set forth in claim 3 wherein the MEMS mirror is arranged to oscillate in two substantially orthogonal degrees of freedom and so that the optical pattern is generated along a first direction and the optical pattern moves along the working surface in a second direction.

Regarding Claim 5, 
5. (New) The system as set forth in claim 2, further comprising, within a path of the collimated beam, a polarizing beam splitter and a quarter wave plate assembly that reduces back reflection within the optical path and redirects the beam into the beam deflector.

Regarding Claim 6, 
6. (New) The system as set forth in claim 1 further comprising a field lens that is one of (a) located between the moving element and the diffuser and (b) unitary with the diffuser and located between the moving element and the diffuser.

Regarding Claim 7, 
7. (New) The system as set forth in claim 1 wherein light from at least a portion of the optical pattern projected on the working surface is captured by a sensor and the sensor generates image data from the captured light.

Regarding Claim 8, 
8. (New) The system as set forth in claim 7 wherein the image data is used by a processor to perform at least one of measurement and inspection on a region of the working surface.

Regarding Claim 9, 
9. (New) The system as set forth in claim 1, wherein the working surface defines at least a portion of an object to be measured or inspected.

Regarding Claim 10, 
10. (New) The system as set forth in claim 1 wherein the diffuser is adapted to construct at least one of a laser displacement sensor and an illumination source.

Regarding Claim 11, 
11. (New) The system as set forth in claim 10 wherein the laser displacement sensor is operatively connected to a vision system processor.

Regarding Claim 12, 
12. (New) The system as set forth in claim 1 wherein the diffuser is adapted to, at least one of (a) project the optical pattern in a non-continuous pattern and (b) project the optical pattern in a pattern defined by at least one of dots, and line segments separated by non-illuminated gaps.

Regarding Claim 13, 
13. (New) The system as set forth in claim 1 wherein the diffuser comprises at least one of a linear diffuser or a holographic diffuser.

Regarding Claim 14, 
14. (New) The system as set forth in claim 1 wherein the optical pattern comprises a line.

Regarding Claim 15, 
15. (New) A method for generating an optical pattern with reduced speckle comprising the steps of:
	projecting a laser source in the form of a collimated beam; and
	transmitting the collimated beam through a diffuser and onto the working surface as an optical pattern along one degree of exclusively freedom in a manner free of substantial thickening or broadening; and 
	oscillating the collimated beam in an oscillatory motion substantially within a plane.

Regarding Claim 16, 
16. (New) The method as set forth in claim 15 wherein the diffuser comprises at least one of a linear diffuser or a holographic diffuser.

Regarding Claim 17, 
17. (New) The method as set forth in claim 15 wherein the optical pattern comprises a line.


REASON FOR ALLOWANCE
	The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim(s) 1 and 15, the closet prior art does not specifically teach or reasonably suggest a line diffuser that receives at least part of the collimated beam and projects the light passing therethrough onto the working surface as the optical pattern along one degree of exclusively freedom in a manner free of substantial thickening or broadening; and a moving element that causes the collimated beam to move in an oscillatory motion substantially within at least one plane. Dependent claims 2-14 and 16-17 are allowed for the reasons concerning the independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        2/4/21